DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
Applicant’s response dated 8/24/22 has been entered. Claims 2, 3, 5, 6, and 17 were previously cancelled. Claims 1, 4, 7-16 and 18-23 are currently pending and active.
The rejection below has been updated to reflect the amendments to the claims. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 22 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  In the instant case, the limitations from claim 22 have been incorporated via amendment into claim 1, from which claim 22 depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1, 4, 7-9, 11-15, and 18-23 are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Barnholtz (US 2011/0104444) in view of Santiago (US 2007/ 0207293).
Regarding claim 1 and 21-23, Barnholtz teaches a multi-ply fibrous structure (Barnholtz para 70-73) which possesses at least two or more regions (microregions “15a” and “15b”) that exhibit different density values (Barnholtz para 66), where at least two of the two or more regions are not present at a thermal bond point (Barnholtz para 66, 70). Finally, Barnholtz teaches that that first and second fibrous plies comprise a plurality of filaments which may be any or a combination of polypropylene, polyethylene, polyesters, polylactic acid, polyhydroxyalkanoates, and polycaprolactone (Barnholtz para 34). Barnholtz further teaches the presence of a pore volume distribution of pores with a radius of under 50 µm is at least 10% (Barnholtz para [0063]) and a radius of under 100 µm is at least 2% (Barnholtz para 63, claim 13). The volume provided by Barnholtz is considered to be visible as it overlaps the range provided by the applicant for such a volume (see Applicant's specification at paragraph [0106]). Given that Barnholtz teaches the fibrous structures may be single or multi-layered, it therefore follows that each layer according to the invention of Barnholtz would have the claimed pore volume, as measured by the claimed test. One of ordinary skill in the art would have considered the invention to have been obvious because the compositional proportions taught by Barnholtz overlap the instantly claimed proportions and therefore are considered to establish a prima facie case of obviousness. It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference. MPEP 2144.05
Barnholtz is silent with respect to the multi-ply structure having a void with a volume of at least 20 µm between the first and second plies.
Barnholtz and Santiago are related in the field of multi-ply fibrous structures, which may be embossed. Santiago teaches a multi-ply fibrous structure where the topmost ply is embossed and is adhesively bonded to a lower ply which is unembossed (Santiago para [0049]) to yield a multi-layer paper with improved properties, where the embossed top ply provides improved aesthetics of thickness and quilting, while the lower ply provides strength, absorbency, and actual thickness (Santiago para 30).   This results in a structure where there is a “quilted” embossment height (z-direction void diameter) of from 600-1000 µm between the first and second plies(Santiago para [0041, 0049]). It would be obvious to one of ordinary skill in the art to include at least the top ply of Santiago onto the fibrous structure of Barnholtz because this would provide the structure of Barnholtz with improved aesthetics, such as greater thickness and a quilted appearance. This embossed layer of Santiago when added to the multi-ply fibrous sheet of Barnholtz would further meet the instant limitation requiring the void (embossment) to have a volume of greater than 20 µm due to Santiago teaching that the embossment height (z-direction void height/diameter) is from 600-1000 µm, it would be expected to have a volume of greater than 20 µm. Prior art which teaches a range within, overlapping, or touching the claimed range anticipates if the prior art range discloses the claimed range with sufficient specificity. See MPEP 2131.03. Please note that as the claimed range is so large, the entirety of the taught range would be expected to be within the claimed range.
Regarding claim 4, Barnholtz teaches the multi-ply fibrous structure as above for claim 1. Barnholtz teaches that various wood pulps like Kraft, hardwood, and softwood can be used as a solid additive (Barnholtz para [0035]).
Regarding claim 7, Barnholtz teaches the multi-ply fibrous structure as above for claim 1. Barnholtz further teaches that polysaccharides can be used as a filament (Barnholtz para [0069]).
Regarding claim 8, Barnholtz teaches the multi-ply fibrous structure as above for claim 7. Barnholtz further teaches that starch, starch derivative, cellulose, cellulose derivatives, hemicellulose, and hemicellulose derivatives can be used to form the filaments (Barnholtz para [0034]).
Regarding claim 9, Barnholtz teaches the multi-ply fibrous structure as above for claim 1. Barnholtz further teaches that a layered fibrous structure where one layers is comprised of filaments (Barnholtz para [0069]).
Regarding claim 11, Barnholtz teaches the multi-ply fibrous structure as above for claim 1. Barnholtz further teaches that the pore distribution can be bi-modal (Barnholtz para [0064]).
Regarding claim 12, Barnholtz teaches the multi-ply fibrous structure as above for claim 1. Barnholtz further teaches that at least one ply may have undulating embossments (called “pillows” and “knuckles”) (Barnholtz fig. 5, para 66, 85).
Regarding claims 13-15, Barnholtz teaches a multiply fibrous structure as above for claim 1.
Barnholtz is silent with respect to at least one ply of the multi-ply fibrous structure comprising a creped/foreshortened or explicitly un-creped ply.
Barnholtz and Santiago are related in the field of multi-ply fibrous structures for bath type tissues. Santiago teaches that tissue-towel paper products may be creped/foreshortened or uncreped, as desired and/or needed for a particular application (Santiago para 17, 36, 38, 61). It would be obvious to one of ordinary skill in the art to modify at least one of the plies of Barnholtz to be creped/foreshortened or uncreped as taught by Santiago because Santiago teaches this may be selected as desired and/or needed for a particular application.
Regarding claim 18, Barnholtz teaches the multi-ply fibrous structure as above for claim 1. Barnholtz further teaches that the fibrous structure can be convolutedly wound upon itself into a roll (Barnholtz para 80).
Regarding claims 19 and 20, Barnholtz teaches the multi-ply fibrous structure as above for claim 1. Barnholtz teaches that the fibrous structure can be used as sanitary tissue products of the forms of paper towels, bathe tissue, facial tissues, napkins, baby wipes, adult wipes, wet wipes, cleaning wipes, polishing wipes, cosmetic wipes, car care wipes, wipes that comprise an active agent for performing a particular function, and cleaning substrates for use with implements (Barnholtz para 37).

Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Barnholtz as applied to claim 1 above, and further in view of Makoui et al. (US 5,139,841). 
Regarding claim 10, Barnholtz teaches a multi-ply fibrous structure, as above for claim 1. 
Barnholtz is silent on the inclusion of a scrim layer in the fibrous structure.
Barnholtz and Makoui are related in the field of fibrous structures. Makoui teaches a multi-ply towel of cellulosic webs bonded to a central reinforcing and absorbent scrim layer (Makoui column 1, lines 6-11). It would be obvious to one of ordinary skill in the art to modify Barnholtz to include a scrim layer as taught by Makoui because the addition of a scrim layer provides a reinforcing layer (Makoui column 1, lines 6-11) that is also capable of being highly absorbent (Makoui column 1, lines 6-11) to the towel or tissue (Makoui abstract, column 1, lines 22-32). 

Claim 16 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Barnholtz as applied to claim 1 above, and further in view of Sawyer et al. (US 5,672,415).
Regarding claim 16, Barnholtz teaches a multi-ply fibrous structure as above for claim 1.
Barnholtz does not teach the use of microfilaments.
Barnholtz and Sawyer are related in the field of fabric made from filaments. Sawyer teaches using microfilaments to provide the benefit of bulky and/or loft to a fabric (Sawyer column 3, lines 26-34). It would be obvious to one of ordinary skill in the art to modify Barnholtz with the microfilaments of Sawyer because microfilaments provide extra bulk and loft to the fabric (Sawyer column 3, lines 26-34).

Response to Arguments
Applicant’s arguments, see pages 6-7 of Remarks, filed 8/24/22, with respect to the 102 rejection over Barnholtz have been fully considered and are persuasive.  The 102 rejection of claims 1, 4, 7-9, 11, 12, and 18-20 has been withdrawn.
Applicant's arguments, see pages 7-9 of Remarks, filed 8/24/22 have been fully considered but they are not persuasive. 
In response to applicant's Arguments against the references individually, on pages 7 and 8, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
In the instant case, Applicant argues that a feature taught by the combination of Barnholtz and Santiago is not taught by Barnholtz alone. That the inter-ply void volume is not taught by Barnholtz alone is why the Santiago reference has been included.
Applicant further argues that a feature taught by Barnholtz is not present in Santiago. It is respectfully noted that Santiago as a secondary reference is not required to possess all features of the primary reference to enable the references capable of being combined.
Applicant argues on pages 8 and 9 that neither Makoui nor Sawyer remedy the alleged failings of Barnholtz or Santiago as for amended claim 1 regarding inter-ply void volume or variable density.
The Examiner notes that neither of these features are what Makoui nor Sawyer were relied upon to teach.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA B FIGG whose telephone number is (571)272-9882. The examiner can normally be reached on M-Th 9a-6p Central.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571) 270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/L.B.F/
Examiner, Art Unit 1781                                                                                                                                                                                            10/19/22

/ALICIA J SAWDON/Primary Examiner, Art Unit 1781